Case 8:20-cv-01493-CJC-DFM Document 1 Filed 08/10/20 Page 1 of 3 Page ID #:1



                                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE CENTRAL DISTRICT OF CALIFORNIA 9T"CIRCUIT                               :IJ~L iUiJ a..
                                                                                                     T =;ii;T COURT


                                                                                            AUG I 0 2020
BARRY MIGLIORINI                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                     BY          ,fin..     DEPUTY
     Movant

v.

U NITED STATES SECURITIES AND

EXCHANGE COMMISSION

     Respondent
                                                         S A C V~ 0 - 0 ~ 49~ - C1~ (~~~'X~


                                           MOTION FOR ORDER

                           PURSUANT TO CUSTOMER CHALLENGE PROVISIONS

                           OF THE RIGHT OF FINANCIAL PRIVACY ACT OF 1978



        I, Barry Migliorini, move this Court, pursuant to Section 1110 of the Right to Financial Privacy Act
of 1978, 12 U.S.C. 3410,for an order preventing the government from obtaining access to my financial
records. The agency seeking access is the United States Securities and Exchange Commission.

       My financial records are held at First Bank,600 James S McDonnell Blvd. Mail Stop 042
Hazelwood, MO 63042(Account held at Huntington Beach CA. branch, Goldenwest St.).

         t have attached my sworn statement in support of this motion.



                                                                  Respectfully sub fitted
                                                                      ~
                                                                      ~~

                                                                  Barry Migliorini

                                                                  7171 Warner 63

                                                                  Huntington Beach, CA 92647

                                                                  949-887-7973
Case 8:20-cv-01493-CJC-DFM Document 1 Filed 08/10/20 Page 2 of 3 Page ID #:2
              ■ Complete items 1, 2, and 3.                                               A. Signature
                                                                                          X                                                    ❑Agent
              ■ Print your name and address on the reverse
                so that we can return the card to you.                                                                                         ❑ Addressee
                                                                                          B. Received by(Printed Name)                    C. Date of Delivery
              ■ Attach this card to the back of the mailpiece,
                or on the front if space permits.
              1. Article Addressed to:                                                    D. Is delivery address different from item 17 ❑Yes
                                                                                             If YES, enter delivery address below:      ❑ No
                iF~ I I en ~ ~v~ ~ ~.
               ~'-sf              ~q~r ~~
              ~OU ~a•p'►t 5 Sr l~` D~3rt.~r1l ~Iv~
              Mail 5~-ap dy
              rl a 2 e jWar~ d ~i~ ~3o~t~                                               3. Service Type                              ❑Priority Mail Express
                                                                                        ❑ Aduft Signature                            ❑Registered MailT^'
                   IIIIIII'I IIIIIIIII II I IIIIIII III IIIIII'IIII                     O Adult Signature Restricted Delivery.       O Registered Mail Restricted
                                                                                        D Certified Melly                               Delivery
                      9590 9402 5935 0049 3544 47                                       ❑ Certified Mail Restricted DeUvery          ❑Return Receipt for
                                                                                        O Collect on Delivery                           Merohandise
                                                                                        ❑ Collect on Delivery Restricted Delivery    ~ Signature ConfirmationT"'
              2. Article Number (Transfer from service IabelJ                                                                        ❑Signature Confirmation
                                                                                        ❑ Insured Mail
                                                                                        ❑ Insured Mall Restricted Delivery              Restricted Delivery
                                                                                         (over $500)
              PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                        Domestic Return Receipt
                r~nnryoar name ana aaaress vn mereverse                                   X                                                  _ — _v
                so that we can return the card to you.                                                                                         ❑Addressee
                                                                                          B• Received by (r~rinted Name)                  C. Date of Delivery
              ■ Attach this card to the back of the mailpiece,
                or on the front if space permits.
              1. Article Addressed to:                                                    D. Is delivery address different from item 17 U Yes
                                                                                             If YES,enter delivery address below:       ❑ No
                 P,,~i~ar~ H~~~~s~ ~~~


                                                                                        3. SBNiCe Type                               ❑Priority Mail Express
                                                                                        ❑ Adult Signature                            ❑Registered Mailr"'          ~'
                                                                                        ❑ Adult Signature Restricted Delivery        ❑ Registered Mail Restricted
                    III'III~I I II IIIIII III IIIIIIII I I VIII I ~I III                O Certified Mails                               Delivery
                                                                                        ❑ Certified Mail Reshicted Delivery          ❑ Retum Receipt for
                      9590 9402 5935 0049 3544 30                                       ❑ Collect on Delivery                           Merchandise
                                                                                        ❑ Collect on Delivery Restricted Delivery    ❑Signature ConfirmatlonT^' '
              2. Article Number (Transfer from service                                                                               ❑Signature Confirmation
                                                                                        Qlnsured Mail
                                                                                        O Insured Mail Restricted delivery              Restricted Delivery       j
                                                                                         (over $500)

              PS Form 3811,~Uly 2015 PSN 7530-02-000-9053                                                                           Qomestic Return Receipt ~
              ~ VUIII~IICLC ICCIIIJ 1, L, 2U IU J.

               ■ Print your name and address on the reverse                               X     ~                                              ❑Agent
                 so that we can return the card to you.                                                                                        ❑ Addressee
               ■ Attach this card to the back of the mailpiece,                           B. Received by (Printed Name)                   C. Date of Delivery
                 or on the front if space permits.
              1. Article Addressed to:                                                    D. Is delivery address different from item 1? ❑Yes
                                                                                             If YES, enter delivery address below:      ❑ No




                ~ ~ ~ tti1           ~~.rkSe~~►,1' .USv~~C 1~'S0
                Gi~itC~ v ~ ~~. ~ %0~0'~
                                                                                        3. SeNiCe Typ9                               O Priority Mail Express
                    111111 IIII 111111 I I 111111II i 111111 IIlf
                      9590 9402 5935 0049 3544 23
                                                                                        ❑ Adult Signature
                                                                                        ❑ Adult Signature Restricted Delivery
                                                                                        ❑ Certified Mails
                                                                                                                                     ❑Registered MaiIT'"
                                                                                                                                     ❑ RegIstered Mail Restricted
                                                                                                                                       D~Ilvery
                                                                                                                                     ❑ Retum Receipt for
                                                                                                                                                                  '

                                                                                        ❑ Certified Mall Restricted Delivery
                                                                                        ❑ Collect on Delivery                          Merchandise
               2. Article Number (Transfer from service                                 ❑ Collect on Delivery Restricted Delivery    ~ Signature ConfirmationT^"
                                                                                        ❑ Insured Mail                               ❑Signature Confirmation
                                                                                        ❑ Insured Mail ResMcted Delivery               Restricted Delivery
                                                                                         (over $500)
              PS Form 3811, JUIy 2015 PSN 7530-02-000-9053                                                                          Domestic Return Receipt

                   or on the front if space permits.
                1. Article Addressed to:                                                    D. Is delivery address different from item 17 ❑Yes
                                                                                               If YES, enter delivery address below:      ❑ No




                S~j✓7 fir             ~i°l~?        ~l~' ~~ ~~
                                                                                          3. SeNICe Type                               ❑Priority Meii Expresso   ~
                                                                                          ❑ Adult Signature                            ❑Registered MaiIT"'
                     II I'lll'I I'II I'I I II II I III I II II I II III ~I I I II III     ❑ Adult Signature Restricted Delivery        ❑Registered Mafl ResMcted
                                            .,          _              ....   ~                                       --                                                 -
                                   _ .ham




~    ~:~/I j G ~ l n.e~ n~ ~
    ~,`!~     L~`C~N~IZ        ~~                                                                                                                   LETTEFiE PAID
                                                                                                                                             FC'1~A
                                                                                                                                             H UNTINGTON BEACH, CA
    ~~    ~~      ~~ f~.                                                                                                                     92647
                                                                                                     ~+~r~:~,~:                              AUG 07 20
                          Y                                      5124                                °°=r°°=£•°,~E.                          AMOUNY
                                             7~2~ X090 ~~~1 6971
                                                                                                          ,000             92701               $7.10
                                                                                                                                             R2305K137142-12




                                                                                                                                                ...
                                                                              ~, f J   ~'~' ~   ~~                                            ~p1~STFtIUCT COUFrT
                                                            ~''~ 1 ~          w ~                                                      GIERK,U.S.




                     j                           -•.1
                                                            ~ ~                                                                                             --   ,.ALIFORNIA
k                        b ~j 6                                                                                                                              _,. ,~
                                   "~'~j~~                                                                                            ~ ~~;~,11`RALDIST~IG c
                         R~~I~If    ~~r                                                                                                 ~y
}
                    ~~` RE~t~fST~D

                                                                                                ►l~l ~►r~,]~~„1►Ili~l~lii~lh~~rr~rrllli~l',~~~~t1~~~~~
                                                                                                                                                                               Case 8:20-cv-01493-CJC-DFM Document 1 Filed 08/10/20 Page 3 of 3 Page ID #:3
